DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
	This application claims priority from application 12/561464, filed 09/17/2009.

Status of Claims
	Claims 1-14 and 20 are pending.
	Claims 5-8, 11-14, and 20 have been withdrawn from consideration.
	Claims 15-19 have been cancelled.

Election/Restrictions
Applicant's election with traverse of Species 1 (Figure 1) in the reply filed on 12/28/2020 is acknowledged.  The traversal is on the ground(s) that there is no burden upon the examiner.  This is not found persuasive because the other species each disclose a variety of structures and subcomponents that would require separate searches and considerations thereby creating an undue burden upon the examiner.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The Information Disclosure Statement filed on 08/27/2019 has been considered by the examiner.  
Specification
The disclosure is objected to because of the following informalities: missing priority information.  All of the priority information must be present within the first line of the specification including patent numbers.  
Appropriate correction is required.

Claim Objections
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines double spaced are required.  See 37 CFR 1.52(b).

Claim 1 is objected to because of the following informality: lack of antecedent basis.  
Claim 1 recites the limitation "the walls of the ear canal" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  The applicant is advised to amend line 14 of claim 1 to recite “a wall of the ear canal”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



In lines 13-14 claim 1 requires the deformable body or support member to conforms in pressing relation against the walls of the ear canal“.  This recitation is considered to be positively reciting part of the human body.  The applicant is advised to amend this limitation to recite that the … is “capable of” or “configured to” conform in a pressing relation …

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-4, 9, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,758,436. 
Claims 1-4, 9, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 11, and 18 of U.S. Patent No. 9,668,855. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the two patents are narrower and anticipate this application’s broader claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Istephanous et al (US 2005/0055080 A1) in view of Dinh (US 2004/0204750 A1).
Regarding claims 10, 11, 14, and 18, Istephanous et al (Istephanous) teaches a prosthesis (see Figure 2) that is inherently capable of being inserted into an ear canal, the prosthesis comprising:
a rigid hollow sound bore 70 defining a sound transmission channel; 
at least one expansible endoskeleton frame 50, said at least one expansible endoskeleton frame 50 being disposed radially outward from and coaxially around said rigid hollow sound bore 70, said expansible endoskeleton frame having a serpentine ring structure (see Figures); and
wherein said at least one expansible endoskeleton frame 50 expands upon application of body heat such that said expansible endoskeleton frame 50 is adapted to conform in pressing relation against the walls of the ear canal (the stent is made from NITINOL; see [0064]).
Istephanous fails to teach a deformable body as claimed.

Istephanous and Dinh are concerned with the same field of endeavor, namely drug-eluting stents.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the stent of Istephanous by embedding it within a cap polymer, as taught by Dinh in order to control elution of drugs from the drug reservoirs of Istephanous shown in Figures 5.
By making such a modification, Istephanous and Dinh combination teach:
a deformable body (e.g. the coating of Dinh) including an outer wall defining an outer circumference of the deformable body;
said rigid hollow sound bore 70 extending the length of said deformable body (e.g. The deformable body is merely a coating on the expansible endoskeleton frame 50.  Since the rigid hollow sound bore 70 extends the length of the endoskeleton frame 50, the rigid hollow sound bore 70 thus extends the length of the deformable body);
wherein said rigid hollow sound bore 70 and said sound transmission channel are the same length as said deformable body (e.g. The deformable body is merely a coating on the expansible endoskeleton frame 50.  Since the rigid hollow sound bore 70 and the sound transmission channel extend the length of the endoskeleton frame 50, the rigid hollow sound bore 70 and the sound transmission channel are thus the same length as the deformable body); and
said at least one expansible endoskeleton frame 50 being entirely embedded in said deformable body (e.g. as set forth supra, Dinh teaches the stent to be entirely coated)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774

/Christopher D. Prone/Primary Examiner, Art Unit 3774